UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the fiscal year ended October 3, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number I-6836 Flanigan's Enterprises, Inc. (Exact name of registrant as specified in its charter) Florida 59-0877638 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5059 N.E. 18th Avenue, Fort Lauderdale, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code, (954) 377-1961 Securities registered pursuant to Section 12(b) of the Act: Common Stock, $.10 Par Value NYSE AMEX Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨Nox 1 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934.(Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filer ¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox The aggregate market value of the voting stock held by non-affiliates of the registrant was $3,221,000 as of March 28, 2009, the last business day of the registrant’s most recently completed second fiscal quarter. The closing price per share on March 28, 2009 was $4.04. There were 1,861,933 shares of the Registrant's Common Stock, $0.10 par value, outstanding as of January 4, 2010. DOCUMENTS INCORPORATED BY REFERENCE Information required by Part III (Items 10, 11, 12, 13 and 14) is incorporated by reference to portions of the Registrant’s Proxy Statement for the 2010 Annual Meeting of Shareholders which will be filed with the Securities and Exchange Commission by February 1, 2010. 2 FLANIGAN'S ENTERPRISES, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I. Item 1 Business 5 Item 1A Risk Factors 19 Item 1B Unresolved Staff Comments 26 Item 2 Properties 26 Item 3 Legal Proceedings 31 Item 4 Submission of Matters to a Vote of Security Holders 32 PART II Item 5 Market for Registrant’sCommon Equity, Related Stockholder Matters and IssuerPurchases of Equity Securities. 32 Item 6 Selected Financial Data. 33 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation. 34 Item 7A Quantitative and Qualitative Disclosures About Market Risk. 46 Item 8 Financial Statements and Supplementary Data. 47 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 47 Item 9A(T) Controls and Procedures. 47 Item 9B. Other Information 48 PART III. Item 10 Directors, Executive Officers and Corporate Governance 48 Item 11 Executive Compensation 48 3 Table of Contents Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 48 Item 13 Certain Relationships and Related Transactions, and Director Independence. 49 Item 14 Principal Accounting Fees and Services 49 PART IV Item 15 Exhibits and Financial Statement Schedules. 49 SIGNATURES CERTIFICATIONS As used in this Annual Report on Form 10-K, the terms “we,” “us,” “our,” the “Company” and “Flanigan’s” mean Flanigan's Enterprises, Inc. and its subsidiaries (unless the context indicates a different meaning). 4 Table of Contents PART I Item 1. Business When used in this report, the words "anticipate", "believe", "estimate", “will”, “intend” and “expect” and similar expressions identify forward-looking statements. Forward-looking statements in this report include, but are not limited to, those relating to the general expansion of the Company's business.
